DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Consideration Pilot
	The response received to the most recent rejection of record was filed under the After-Final Consideration Pilot 2.0 (AFCP). However, it has been treated as a response under 37 CFR 1.112 because the last Office Action was a Non-Final Rejection after filing of an RCE. Since the amendment was filed was responsive to a Non-Final Rejection, it has been entered.
Response to Amendment
	This Office Action is in response to the amendment filed on November 04, 2020, as directed by the Non-Final Rejection on September 25, 2020. Claims 1, 9 and 17-19 are amended. Claim 22 is canceled. The previous objections to claims 18 and 19 are withdrawn as necessitated by amendment. Claims 1-21 and 23-25 are pending in the instant application.
Response to Arguments
	Applicant presents arguments generally asserting that the device of Dunn only teaches the use of circular knitting for creating a headgear strap for a respiratory mask, citing Paragraphs 0076 and 0141 and Figures 14-1 and 14-4. Applicant also presents arguments asserting that because the mask liner of Dunn in some figures is shown to be placed on a triangular mask, the liner does not have a diameter, since it is not circular when stretched over the mask, and that an the mask liner in an unstretched state may not have close to the same diameter as the diameter of the mask, or when the mask liner is in a stretched state. Additionally, Applicant also presents arguments generally asserting that the teachings of Mogahzy would not have led a person having ordinary skill in the art to modify the composition of the circularly-knitted tube to have a certain fabric stretchability. Examiner respectfully disagrees with these arguments.
	First, Dunn does suggest that the circular knitting process may be used for the mask, and not just for a strap of the headgear (Paragraph 0050, where the headgear, mask, tube, and strap may all be formed through a knitting process; Paragraph 0025 and 0076 and 0116, where the headgear holding the TM may not provide 100% radial elasticity to the tube, the teachings of Hernandez at least reasonably suggest that Lycra may be used in high percentages of the weave to acheive a high degree of stretchability, to include the radial direction. It is also noted that preventing ‘bunching’ is currently not required by the claim limitations. Additionally, it is noted that a person of ordinary skill in the art may not be limited to just a CRT, but may also be a person involved with the construction of mask liners for a CPAP mask as it has been established that fabric mask liners are known in the art. 
It is noted that if the claim amendments included such limitations that further defined the yarn size, specific fabric composition, or other similar properties, then the amendment would definitely overcome the rejection of record. Additionally, it is noted that a person of ordinary skill in the art may not be limited to just a CRT, but may also be a person involved with the construction of mask liners for a CPAP mask and that Dunn discloses the use of circular-knitting for fabrics for a CPAP mask (Paragraph 0025, 0076, 0116). 
Response to Declaration
The declaration under 37 CFR 1.132 filed November 4, 2020, is insufficient to overcome the rejections of claims 1 and 9 based upon Hernandez (U.S Publication No. 2006/0081251 A1) in view of Dunn (U.S Publication No. 2014/0209098 A1) as set forth in the last Office action because:
The evidence of commercial success is not convincing. In ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Publication No. 2006/0081251 A1) in view of Dunn (U.S Publication No. 2014/0209098 A1) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008) and Mogahzy (Structure, Characteristics and Types of Fiber for Textile Product Design, 2009).
Regarding claim 1, Hernandez a respiratory mask liner (12/22) configured to be stretch-fit onto an existing positive-pressure respiratory mask (6, see Fig. 2-3 and Paragraph 0022-0023, the liner is fit onto 
Hernandez is silent regarding wherein the mask liner consists of a knitted elastic fabric body formed in a radially-continuous seamless tube comprised of a plurality of circularly- knitted interwoven rows collectively forming said seamless tube.
Dunn teaches a headgear made from fabric wherein the headgear consists of a knitted elastic fabric body formed in a radially-continuous seamless tube (Paragraph 0007-0008 and 0076 and 0116, the knitted headgear body may be formed as a singular unitary seamless tube) comprised of a plurality of circularly-knitted interwoven rows (see Fig. 7 and 8, the circular knitting is formed of rows 70/80, which are interwoven together) collectively forming said seamless tube (see Paragraph 0007-0008, 0076 and 0116), the fabric of the headgear being knitted by a circular knitting process to create said seamless radially-stretchable tube (see Paragraph 0076, 0116, 140; also see Paragraph 0120, the knitted textiles are formed by circular knitting, and thus a circular knitting process, which creates a seamless tube; also the knitted textiles may be radially stretchable in up to 4 ways depending on the composition and orientation of different yarns incorporated into the knitting).
The modified device of Hernandez does not specifically discloses wherein the circularly-knitted interwoven rows establish a first circumference in an unstretched state along substantially an entirely length of said seamless tube within a range of from 2-8".
However, Hernandez discloses that the mask liner may have a diameter that extends from the region above the nose to the region above the lower lip along substantially the entire length of the tube (see Paragraph 0021-022 and Fig. 1, the mask and liner may cover the mask which extends at least across the length of the nose when covering the nose alone; also see Paragraph 0025, the liner may be circular). Du teaches that the length of the nose, from the top to bottom, is approximately 50.7mm (see Table 5, subnasale-sellion length, which is the length between the top of the nose to the bottom). Thus, the mask liner of Hernandez as evidenced by Du may have a diameter of at least 1.99 inches and a corresponding circumference of 6.25 inches when covering the nose in a partially stretched state. In an unstretched state, the liner must have a diameter at least slightly less than a partially stretched state and thus would still have a first circumference between 2-8 inches.

However, Dunn teaches the inclusion of different yarns woven into the knitted fabric to provide different stretching capabilities in different directions (Paragraph 0120-0121; Two distinct yarns with varying flexibility can provide different stretching to the mask in orthogonal directions; Multiple other yarns are possible above just two) and including LYCRA fibers into the knitting capable of stretching by at least 100% (Paragraph 0170).
LYCRA is known to have a break elongation value of 400-800% (see Table 8.2 of Mogahzy; It is also noted that Dunn teaches the inclusion of polyester, nylon and polypropylene, which are also shown in the table to be capable of reaching 100% break elongation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include a high proportion of elastic fibers into the circularly-knitted rows of the mask capable of 100% elongation to be elastically-stretchable to a second circumference along substantially the entire length to at least twice said first circumference, such as that taught by Dunn, in order to provide enhanced stretchability and recovery properties to the knitted mask (Paragraph 0170) and to fit the mask to a greater range of mask sizes (see Hernandez Paragraph 0024-0025).
Regarding claim 4, the modified device of Hernandez discloses the device of claim 1.
Dunn further teaches wherein said knitted fabric body comprises a plurality of circularly-knitted rows (70/80) having a degree of at least 100% radial circumferential elasticity (Paragraph 0076, 0116, incorporating different fibers into the knitting provides different stretchability in different directions; also see Paragraph 0170, LYCRA can be included for increased flexibility; see Table 8.2 of Mogahzy, LYCRA has a break elongation of at least 400%).
Regarding claim 5, the modified device of Hernandez discloses the device of claim 4.
Dunn further teaches the inclusion of different yarns woven into the knitted fabric (Paragraph 0120-0121) and including wool yarn (Paragraph 0163 and 0171).

Regarding claim 6, the modified device of Hernandez discloses the device of claim 4.
Dunn further teaches the inclusion of different yarns woven into the knitted fabric (Paragraph 0120-0121) and including cotton yarn (Paragraph 0163 and 0171).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include cotton into the knitted fabric rows, such as that taught by Dunn, in order to provide stability and rigidity to the mask (Paragraph 0163 and 0171).
Regarding claim 7, the modified device of Hernandez discloses the device of claim 4.
Dunn further teaches wherein said plurality of circularly-knitted elastic rows are knitted with at least one elastic strand (LYCRA is an elastic fiber, see Paragraph 0076, 0116 and 0170).	
Regarding claim 8, the modified device of Hernandez discloses the device of claim 4.
Dunn further teaches wherein said plurality of circularly-knitted elastic rows are knitted with at least one synthetic strand (LYCRA is a synthetic fiber, see Paragraph 0169 and 0170).
Regarding claim 9, Hernandez discloses a respiratory mask liner (12/22) configured to be stretch-fit onto an existing positive-pressure respiratory mask (6, see Fig. 2-3 and Paragraph 0022-0023, the liner is fit onto the cushion 8 of a respiratory mask 6) having a substantially rounded triangular opening (see Fig. 3-4 and Paragraph 0025) surrounded by a cushion (8/26) configured to interface a patient’s face (see Fig. 1 and Paragraph 0022), wherein the mask liner has a lengthwise first diameter less than the effective mean outer diameter of said mask cushion in an unstretched state (see Paragraph 0022, An elastic band 14 is meant to provide a retaining force to hold the cover onto the cushion. Thus, when the elastic band is not stretched, the diameter of the cover should be less than the diameter of the cushion that it is fitted over. Otherwise, the elastic would not provide sufficient force to hold the cover onto the cushion).

Dunn teaches a headgear made from fabric wherein the headgear consists of a knitted elastic fabric body formed in a radially-continuous seamless tube (Paragraph 0007-0008 and 0076 and 0116, the knitted headgear body may be formed as a singular unitary seamless tube; also see Paragraph 0120, where the knitted textiles may be radially stretchable in up to 4 ways depending on the composition and orientation of the different yarns incorporated into the knitting) comprised of a plurality of circularly-knitted interwoven rows (see Fig. 7 and 8, the circular knitting is formed of rows 70/80, which are interwoven together) collectively forming said seamless tube (see Paragraph 0007-0008, 0076 and 0116), the fabric of the headgear being knitted by a circular knitting process to create said seamless radially-stretchable tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include a knitted elastic fabric body formed in a radially-continuous seamless tube with a plurality of circularly knitted rows, such as that taught by Dunn, in order to create a unitary, seamless knitted structure for covering a respiratory mask (Paragraph 0116) that has fewer manufacturing steps and reduces material waste (Paragraph 0107).
The modified device of Hernandez does not specifically discloses wherein the circularly-knitted interwoven rows establish a substantially uniform first diameter along substantially an entire length of said seamless tube that is less than the effective mean outer diameter of said mask cushion in an unstretched state and within a range of 0.6-2.5’’.
However, Hernandez discloses that the mask liner may have a substantially uniform first diameter along substantially an entire length of said seamless tube that is less than the effective mean outer diameter of said mask cushion and that extends from the region above the nose to the region above the lower lip (see Paragraph 0021-022 and Fig. 1, the mask and liner may cover the mask which extends at least across the length of the nose when covering the nose alone; The diameter across the mask liner of Fig. 1/4/5 is substantially uniform across substantially the entirety of the liner, and if it is stretched over the mask cushion the liner must have a diameter that is less than the mean outer diameter of the 
The modified device of Hernandez is silent regarding wherein mask liner is elastically-radially-stretchable to a second diameter of at least twice said first diameter.
However, Dunn teaches the inclusion of different yarns woven into the knitted fabric to provide different stretching capabilities in different directions (Paragraph 0120-0121; Two distinct yarns with varying flexibility can provide different stretching to the mask in orthogonal directions; Multiple other yarns are possible above just two) and including LYCRA fibers into the knitting capable of stretching by at least 100% (Paragraph 0170).
LYCRA is known to have a break elongation value of 400-800% (see Table 8.2 of Mogahzy; It is also noted that Dunn teaches the inclusion of polyester, nylon and polypropylene, which are also shown in the table to be capable of reaching 100% break elongation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include a high proportion of elastic fibers into the circularly-knitted rows of the mask capable of 100% elongation to be elastically-radially-stretchable to a second diameter to at least twice said first diameter, such as that taught by Dunn, in order to provide enhanced stretchability and recovery properties to the knitted mask (Paragraph 0170) and to fit the mask to a greater range of mask sizes (see Hernandez Paragraph 0024-0025).
Regarding claim 12, the modified device of Hernandez discloses the device of claim 9.
Dunn further teaches wherein said knitted fabric body comprises a plurality of circularly-knitted rows (see Fig. 7 and 8, the circular knitting is formed of interlocking rows 70/80) having a degree of circumferential elasticity (Paragraph 0120-0121 and Paragraph 0170, the yarn of the knitted row can comprise cotton, wool, LYCRA, etc. which all have at least a degree of elasticity and thus the rows will have at least a degree of circumferential elasticity). 
Regarding claim 13, the modified device of Hernandez discloses the device of claim 12.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include wool into the knitted fabric rows, such as that taught by Dunn, in order to provide stability and rigidity to the mask (Paragraph 0163 and 0171).
Regarding claim 14, the modified device of Hernandez discloses the device of claim 12.
Dunn further teaches the inclusion of different yarns woven into the knitted fabric (Paragraph 0120-0121) and including cotton yarn (Paragraph 0163 and 0171).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include cotton into the knitted fabric rows, such as that taught by Dunn, in order to provide stability and rigidity to the mask (Paragraph 0163 and 0171).
Regarding claim 15, the modified device of Hernandez discloses the device of claim 12.
Dunn further teaches wherein said plurality of circularly-knitted elastic rows are knitted with at least one elastic strand (LYCRA is an elastic fiber, see Paragraph 0076, 0116 and 0170).	
Regarding claim 16, the modified device of Hernandez discloses the device of claim 12.
Dunn further teaches wherein said plurality of circularly-knitted elastic rows are knitted with at least one synthetic strand (LYCRA is a synthetic fiber, see Paragraph 0169 and 0170).
Regarding claim 17, the modified device of Hernandez discloses the device of claim 9.
Dunn further teaches wherein said seamless tube is single-ply (see Fig. 7-10, the circular knitting is a single-layer knit with interlocking rows).
Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Publication No. 2006/0081251 A1) in view of Dunn (U.S Publication No. 2014/0209098 A1) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008) and Mogahzy (Structure, Characteristics and Types of Fiber for Textile Product Design, 2009), as applied to claims 1 and 9, in further view of and Rabinowicz (U.S Patent No. 6,287,168 B1).
Regarding claim 2, the modified device of Hernandez discloses the device of claim 1.

Hernandez is silent regarding a fabric body having at least one circumferential welt at one end of said continuous seamless tube.
Rabinowicz teaches a fabric body having at least one circumferential welt (Fig. 2, 52 and 54 on the circularly knit fabric tube 50) at one end of the continuous seamless tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include a circumferential welt at one end of the continuous seamless tube, such as that taught by Rabinowicz, in order to prevent unravelling of the knitting of the tube (Col. 4 line 24).
Regarding claim 3, the modified device of Hernandez discloses the device of claim 2.
Rabniowicz further teaches two circumferential welts at opposing ends of said continuous seamless tube (Fig. 2, 52 and 54 which are on opposite ends of the continuous tube).
Regarding claim 10, the modified device of Hernandez discloses the device of claim 9.
Dunn teaches wherein said knitted elastic fabric body is formed in a radially-continuous seamless tube (Paragraph 0007-0008 and 0076 and 0116, the knitted headgear body may be formed as a singular unitary seamless tube)
Hernandez is silent regarding a fabric body having at least one circumferential welt at one end of said continuous seamless tube.
Rabinowicz teaches a fabric body having at least one circumferential welt (Fig. 2, 52 and 54 on the circularly knit fabric tube 50) at one end of the continuous seamless tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include a circumferential welt at one end of the continuous seamless tube, such as that taught by Rabinowicz, in order to prevent unravelling of the knitting of the tube (Col. 4 line 24).
Regarding claim 11, the modified device of Hernandez discloses the device of claim 10.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Publication No. 2006/0081251 A1) in view of Dunn (U.S Publication No. 2014/0209098 A1) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008) and Mogahzy (Structure, Characteristics and Types of Fiber for Textile Product Design, 2009) and Rabinowicz U.S Patent No. 6,287,168 B1), as applied to claims 9 and 10, in further view of Bowen (U.S Patent No. 4,180,065 A).
Regarding claim 18, the modified device of Hernandez discloses the device of claim 10.
Dunn further teaches wherein said seamless tube is single-ply (see Fig. 7-10, the circular knitting is a single-layer knit with interlocking rows).
Hernandez is silent regarding wherein said at least one welt is two-ply doubled over said single-ply seamless tube.
Bowen teaches a tubular fabric wherein at least one welt (Fig. 2, 31 and 47) is two-ply doubled over said single-ply seamless tube (see Abstract, each end of the tubular body has a two-ply welt portion that is doubled over the single-ply tube).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include a two-ply welt, such as that taught by Bowen, in order to provide greater strength to the ends of the tubular body and prevent unravelling (The end portions of a knitted tube are likely points for unraveling of the tube to occur, and thickening of the end portions through a two-ply thickness would increase the strength of the end portions)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Publication No. 2006/0081251 A1) in view of Dunn (U.S Publication No. 2014/0209098 A1) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008) and Mogahzy (Structure, Characteristics and Types of Fiber for Textile Product Design, 2009), as applied to claims 9 and 17, in further view of Rizzo (U.S Patent No. 2,688,862 A).
Regarding claim 19, the modified device of Hernandez discloses the device of claim 17.

Rizzo teaches a seamless tube knitted by a circular knitting machine (Fig. 1) with a rotating cylinder (Fig. 1, 22), resulting in a cylindrical tube (Col. 1 lines 24-26).
It would have been obvious to one having orindary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include knitting the seamless tube with a circular knitting machine with a rotating cylinder, such as that taught by Rizzo, in order to use a known machine for producing a tubular knit material (Col. 1 lines 24-26).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Publication No. 2006/0081251 A1) in view of Dunn (U.S Publication No. 2014/0209098 A1) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008) and Mogahzy (Structure, Characteristics and Types of Fiber for Textile Product Design, 2009), as applied to claims 9, in further view of Baker (U.S Publication No. 2019/0290874 A1).
Regarding claim 20, the modified device of Hernandez discloses the device of claim 9.
Hernandez is silent regarding an antimicrobial coating.
Baker teaches including an antimicrobial coating on a respiratory mask liner (Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include an antimicrobial coating, such as that taught by Baker, in order to inhibit bacterial and microbial growth on the liner (Paragraph 0007).
Claim 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Publication No. 2006/0081251 A1) in view of Dunn (U.S Publication No. 2014/0209098 A1) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008) and Mogahzy (Structure, Characteristics and Types of Fiber for Textile Product Design, 2009), as applied to claim 9, in further view of Schweers (U.S Patent No. 7,798,155 B2).
Regarding claim 21, the modified device of Hernandez discloses the device of claim 9.
Hernandez is silent regarding a non-slip coating for preventing said respiratory mask liner from slipping off said respiratory mask.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hernandez to include a non-slip coating, such as that taught by Schweers, in order to retain the headgear in place (Col. 2 lines 34-42).
Regarding claim 23, the modified device of Hernandez discloses the device of claim 21.
Schweers further teaches wherein said non-slip coating comprises rubber (Col. 4 lines 50-53). 
Regarding claim 24, the modified device of Hernandez discloses the device of claim 23.
	Schweers further teaches wherein said rubber is comprised of a rubber pattern applied to a portion of the inner surface of said continuous seamless tube (Col. 4 lines 59-64, the frictional threads may be implemented in the fabric in any desired pattern). 
	Regarding claim 25, the modified device of Hernandez discloses the device of claim 24.
	Schweers further teaches wherein said rubber pattern comprises silicon rubber (Col. 5 lines 28-32).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS W GREIG/             Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785